Citation Nr: 0842472	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), depression, or anxiety.

2.  Entitlement to service connection for diabetes mellitus, 
type II, with secondary conditions of diabetic retinopathy, 
peripheral neuropathy of the lower extremities, peripheral 
vascular disease, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1969.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  
 
The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2008.

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, depression, 
or anxiety is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

At a Travel Board hearing in July 2008, and prior to the 
promulgation of a decision, the veteran requested withdrawal 
of the issue of service connection for Type II diabetes 
mellitus, and associated diabetic retinopathy, peripheral 
neuropathy of the lower extremities, peripheral vascular 
disease, and erectile dysfunction, claimed as secondary to 
diabetes.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal for service connection for Type II diabetes mellitus, 
and associated diabetic retinopathy, peripheral neuropathy of 
the lower extremities, peripheral vascular disease, and 
erectile dysfunction, claimed ass secondary to diabetes, have 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2008).

At a Travel Board hearing before the undersigned Veterans Law 
Judge in July 2008, the veteran withdrew from consideration 
the issue of service connection for Type II diabetes 
mellitus, as well as disorders the veteran had claimed as 
secondary to diabetes.  See Transcript, p. 2.  As the veteran 
has withdrawn his appeal as to that issue, there is no 
allegation of error of fact or law for consideration 
regarding this claim.  Accordingly, the Board does not have 
jurisdiction to review the appeal on the issue of service 
connection for diabetes mellitus, Type II, with associated 
diabetic retinopathy, peripheral neuropathy of the lower 
extremities, peripheral vascular disease, and erectile 
dysfunction, and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




REMAND

The veteran contends that he has an acquired psychiatric 
disorder, diagnosed as depression, anxiety, or PTSD, which he 
acquired as a result of his military service and certain 
incidents in service, including the death due to a motor 
vehicle accident of a close friend on base (N.T.) where the 
veteran was stationed in Germany, and a sexual assault.  The 
veteran's personnel records disclose that he was stationed in 
Europe from February 1968 through October 1968.  Appropriate 
verification of the described incidents should be undertaken 
to assist the veteran to corroborate his allegations.

During his hearing, the veteran testified that he was 
receiving Social Security disability benefits.  Social 
Security Administration records were requested shortly after 
the hearing and have been associated with the claims files.  
The veteran also provided authorization for release of 
records from Port Huron Hospital.  Those records, which were 
requested in July 2008, have been received.  The veteran also 
authorized release of records from the Health Alliance Plan, 
Detroit, Michigan.  Those records have been requested, but 
are not yet associated with the claims file.  

If corroboration of the veteran's contentions regarding 
stressful events which he claims led to his depression is 
obtained, further development of medical evidence is 
required.  38 C.F.R. § 3.304(f)(3) also provides that VA may 
seek an opinion from a medical or mental health professional 
as to whether the record includes evidence of behavioral 
changes during service which suggest that the claimed assault 
actually occurred.  The veteran's representative argues that 
certain service personnel records documenting that the 
veteran had difficulty with an examination is evidence of 
such behavioral changes.  By regulation, the significance of 
such evidence must be addressed by medical personnel.  
Therefore, further development of medical opinion is 
required, even if there is no additional corroboration of any 
allegation about the incidents.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran with an updated VCAA 
notice which also complies with the 
requirements of 38 C.F.R. § 3.304(f)(3) in 
cases alleging in-service personal assault.  

The veteran should be afforded an opportunity 
to provide any additional details he may 
recall, including the name of a pastor he 
discussed his problems with or any other 
information addressed in the notice, and any 
type of alternative records which may assist 
him to support his claim.

2.  Summarize the veteran's accounts of the 
incidents in service to which he attributes 
his current psychiatric disorder, and submit 
the veteran's original statements, with the 
summary, to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit Records 
Research (CURR)), together with a copy of the 
veteran's Record of Assignments from his 
official military personnel file.  

Specifically ask JSRRC to review the available 
U.S. Army casualty data for Germany for the 
period between February 1968 and October 1968 
to determine if the individual identified by 
the veteran in a statement received in 
December 2003 (N.T.) is listed as a casualty, 
and determine whether N.T. sustained injured 
or death under the circumstances described by 
the veteran.  If sufficient information is not 
available to either confirm the veteran's 
report or to determine that the report is 
inaccurate, the JSRRC should be asked to 
provide unit records or records of the units 
higher command during the period the veteran 
was stationed outside the continental United 
States, and state, based on that information, 
what military base(s) the veteran was assigned 
to during outside the continental US.  A copy 
of the veteran's Record of Assignments from 
his DA Form 20 should be provided.  

When that information is available, the U.S. 
Army Safety Center (now known as the U.S. Army 
Combat Readiness/Safety Center), Fort Rucker, 
Alabama (e-mail:  
accidentinformtion@safetycenter.army.mil), the 
U.S. Army Safety Office, Arlington, VA 22202 
(e-mail:  aso@hqda.army.mil), or other 
appropriate resource as referred by either of 
those organizations, should be contacted to 
request injury and death reports information 
for the base(s) at which the veteran was 
stationed in Germany during the relevant 
period.  A copy of the veteran's Record of 
Assignments from his DA Form 20 should be 
provided, together with any information 
supplied by the JSRRC. 

3.  The veteran's current VA clinical records, 
if any, from September 2006 to the present, 
should be obtained.

The veteran should be offered the opportunity 
to identify or submit any private clinical 
records from April 2006 to the present.  

4.  The veteran should be scheduled for a VA 
psychiatric examination by a psychiatrist.  
The RO should assure that each page of its 
correspondence to JSRRC or any other resource 
is available to the examiner.  The claims file 
must be made available to and be reviewed by 
the examiner, to specifically include all 
service medical and personnel records.  The 
examiner's report should address review of the 
service medical and personnel records and any 
information provided by JSRRC or other agency 
during the course of this Remand.  Any 
indicated special tests, such as psychological 
testing, should be accomplished.  After 
reviewing the claims file (to specifically 
include service personnel records) and 
examining the veteran, the examiner should 
respond to the following:

a) A diagnosis should be assigned for each 
acquired psychiatric disorder found on 
examination.   

b)  If the veteran's allegation regarding the 
death of N.T. in 1968 is verified, is it at 
least as likely as not (a probability of at 
least 50 percent), or, is it less than likely 
(less than 50 percent probable) that the 
veteran has a current psychiatric disorder 
which is causally related to that occurrence?

c) If the answer to (b) is not favorable to 
the veteran's claim, is there evidence of 
behavioral changes during service which make 
it at least as likely as not that the claimed 
sexual assault(s) took place?

d) If so, is it at least as likely as not (a 
probability of at least 50 percent), or, is it 
less than likely (less than 50 percent 
probable) that the veteran has a current 
psychiatric disorder which is causally related 
to such in-service sexual assault(s)?

e)  If the circumstances of the death of N.T. 
are verified, and it is at least as likely as 
not that a sexual assault on the veteran 
occurred in service, but neither of those 
circumstances, considered separately, resulted 
in a current psychiatric disorder, is it at 
least as likely as not (a probability of at 
least 50 percent), or, is it less than likely 
(less than 50 percent probable) that the 
veteran has a current psychiatric disorder 
which is causally related to a combination of 
the likely events of his military service?

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

5.  After completion of the above and any 
other development deemed necessary, the 
expanded record should be reviewed to 
determine if service connection for a 
psychiatric disorder is warranted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


